            Case 8:21-cv-00040-GJH Document 3 Filed 01/06/21 Page 1 of 4

     IN THE CIRCUIT COURT FOR PRINCE GEORGES COUNTY, MARYLAND
                                                                  !..n?!

JONATHAN ALSTON                                                            /


10006 CEDARHOLLOW LANE
LARGO, MARYLAND 20774


v.
      Plaintiff,
                                                    Case No.    cp_Lao )gsqv
MACY'S, INC.
CORPORATE CREATIONS NETWORK INC
3411 SILVERSIDE ROAD, STE 104
WILMINGTON, DE 19810

       Defendant,

FDS THRIFT HOLDING CO.
CORPORATE CREATIONS NETWORK INC
119 E. COURT STREET
CINCINNATI, OHIO 45202

       Defendant,

NAVY FEDERAL CREDIT UNION
MARY A MCDUFFIE
820 FOLLIN LANE SE
VIENNA, VIRGINIA 22180

       Defendant.

                            COMPLAINT AND JURY DEMAND
       Plaintiff, Jonathan Alston, sues the Defendants, and alleges as follows:

                               PRELIMINARY STATEMENT
       1.      This is an action for actual, statutory and punitive damages, costs and attorney's

fees pursuant to 15 U.S.C. § 1681 et seq. (Fair Credit Reporting Act or "FCRA").

                                PARTIES TO THIS ACTION
       2.      Plaintiff is a natural person who resides in the state of Maryland. At all times

relevant he was a "consumer" as defined by 15 U.S.C. §§ 1681a(c) and 1692a(3).




                                                1
Case 8:21-cv-00040-GJH Document 3 Filed 01/06/21 Page 2 of 4
Case 8:21-cv-00040-GJH Document 3 Filed 01/06/21 Page 3 of 4
Case 8:21-cv-00040-GJH Document 3 Filed 01/06/21 Page 4 of 4
